UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1259


STANLEY FULLER,

                    Plaintiff - Appellant,

             v.

MAGNA SEATING OF SOUTH CAROLINA,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Henry M. Herlong, Jr., Senior District Judge. (7:20-cv-02969-HMH)


Submitted: July 20, 2021                                          Decided: July 22, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Fuller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stanley Fuller seeks to appeal the district court’s order adopting the magistrate

judge’s   recommendation       and   dismissing   with   prejudice   Fuller’s   employment

discrimination action. We dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on January 26, 2021. Fuller filed the notice of

appeal on March 8, 2021. Because Fuller failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                             2